Prospectus Supplement Filed P ursuant to Rule 424(b)(3 ) Registration No. 333- LIQUIDMETAL TECHNOLOGIES, INC. 102,024,643 Shares of Common Stock PROSPECTUS SUPPLEMENT NO. 5 DATED August 12, 2014 (To Prospectus Dated February 11, 2014 ) This Prospectus Supplement No. 5 supplements information contained in, and should be read in conjunction with, that certain Prospectus, dated February 11, 2014, of Liquidmetal Technologies, Inc. (the “Company”) relating to the offer and sale from time to time by the selling stockholders named therein of up to 102,024,643 shares of our common stock (as amended and supplemented from time to time, the “Prospectus”). This Prospectus Supplement No. 5 is not complete without, and may not be delivered or used except in connection with, the original Prospectus, including all amendments and supplements thereto. This Prospectus Supplement No. 5 includes the attached Quarterly Report on Form 10-Q as filed by the Company with the Securities and Exchange Commission on August 12, 2014. We may further amend or supplement the Prospectus from time to time by filing additional amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make an investment decision. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities or determined if this Prospectus Supplement No. 5 (or the Prospectus , including any supplements or amendments thereto) is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 5 is August 12, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30 , 201 4 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No . 001-31332 LIQUIDMETAL TECHNOLOGIES, INC. ( Exact name of Registrant as specified in its charter ) Delaware 33-0264467 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 30452 Esperanza Rancho Santa Margarita, CA 92688 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (949) 635-2100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
